Citation Nr: 0513829	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Basic eligibility for death pension benefits.






ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Records show the appellant failed 
to appear, without indication of cause, for a scheduled 
personal hearing in March 2004.  Therefore, her request for a 
personal hearing must be considered as having been withdrawn.  
See 38 C.F.R. § 20.702 (2004).

The Board also notes that on her March 2003 notice of 
disagreement and her November 2003 VA Form 9 the appellant 
indicated she wanted representation.  Records show the 
appellant was notified of her right to appoint a 
representative including by correspondence dated in May 2003, 
November 2003, and April 2004.  The Board finds the appellant 
has been adequately informed as to her rights for 
representation, but that she has not undertaken the necessary 
action to appoint a representative.  As she did not respond 
to specific notification in correspondence dated April 6, 
2004, indicating that action to appoint a representative need 
be taken within 90 days, her request for assistance in 
obtaining representation is considered to have been 
withdrawn.


FINDINGS OF FACT

1.  The appellant married the veteran on May [redacted], 2001.

2.  The appellant and the veteran were residents of the State 
of Indiana at the time of his death in April 2002.

3.  The appellant and the veteran were not married for one 
year prior to his death; there were no children born of this 
marriage.


CONCLUSION OF LAW

The appellant was not married to the veteran for one year 
prior to his death and she is not eligible for VA death 
pension benefits.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.54 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, in essence, that efforts to comply with the VCAA 
duties to assist and notify are not required when the 
interpretation of a statute is dispositive of the issue on 
appeal.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision , the Board finds additional efforts to notify or 
assist the appellant is not required.  See 38 C.F.R. 
§ 3.159(d) (2004).

VA death pension may be paid to a surviving spouse who, after 
the veteran's separation from service, was married to the 
veteran (1) one year or more prior to the veteran's death, 
(2) for any period of time if a child was born of the 
marriage or was born to them before the marriage, or 
(3) prior to the applicable delimiting date for Vietnam era 
service of May 8, 1985.  38 C.F.R. § 3.54 (2004).

VA laws provide that a recognized marriage is defined as one 
which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2004).  
Indiana law provides that common law marriages after January 
1, 1958, are void.  Ind. Code § 31-11-8-5 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2004).

In this case, the facts are not in dispute and the record 
shows the appellant married the veteran, who had Vietnam era 
service, on May [redacted], 2001.  The appellant and the veteran are 
shown to have been residents of the State of Indiana at the 
time of the veteran's death in April 2002.  The appellant has 
reported that there were no children born of this marriage.  
She contends that death pension benefits are warranted due to 
fairness because she was "together" with the veteran for 
three years and they were married for eleven months prior to 
his death.  

While the Board is sympathetic to the appellant's claim, her 
marriage to the veteran, unfortunately, does not meet the 
criteria for entitlement to VA death pension benefits.  The 
evidence shows they were not married for one year prior to 
his death under Indiana law and there were no children born 
between them either before or after their marriage on May [redacted], 
2001.  Therefore, the Board finds basic eligibility for VA 
death pension benefits as the veteran's surviving spouse is 
not warranted.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for basic eligibility to receive VA death pension 
benefits is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


